Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends from canceled claim 3.  This improperly dependent claim renders the scope of the claim indefinite as there is no parent claim to provide proper antecedent basis to any claimed element of Claim 4.  The subject matter of Claim 3 was placed in Claim 1.  In pursuit of compact prosecution, Claim 4 will be considered to depend from Claim 1 because the subject matter of Claim 4 previously ultimately depended on Claim 1. 
Claim 6 recites the amount of additional inorganic phosphonate as “especially in an amount of 0.02 % to 5 % by weight, a narrower range than the broader range of 0.005 % to 10% 
Claim 10 is indefinite as it recites an improper Markush group.  There is no final conjunction to properly finish the list of alternatives rendering the list indefinite. Examiner recommends the list be recited as ending with “PA 12, and PA 6, 10.”.
Claims 17 and 19 are also indefinite fore reciting an improper Markush group.  Markush groups starting with “from the group consisting of” end with “and” in order to form a closed set of alternatives.  In this case, each list of alternatives ends with “or” or “and/or” which renders the claim indefinite as the closed set of alternatives is improper.  Examiner recommends replace “or” with “and” and also, for Claim 19, to add “which comprises at least one further additives as component I, where the at least one further additives are selected from the group consisting of …”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoerold (U.S.20160009918) in view of Bauer (U.S. 7,420,007) and Bauer ‘404 (U.S. 20060226404).
Hoerold teaches compositions comprising Nylon 6,6, Nylon 6, aluminum salt of diethylphosphinic acid (DEPAL), aluminum salt of phosphorous acid (PHOPAL), melamine polyphosphate (Melapur 200/70), glass fibers and various other stabilizers and components.  (See examples Table 1 for instance).  Carbon black is taught as a colorant in ¶[0081]. 
The nylon 6,6 and nylon 6 used by Hoerold are the same used by Applicant and these have a melting point (individually) as disclosed by Applicant of less than 290 oC, therefore, one of ordinary skill in the art is reasonably suggested the combination polyamides in Hoerold also as a melting point of less than 290 oC.  This reads over Component A of Claim 1 and also the Claim 10 and the mixture of nylons of Claims 11-12 as the exemplified nylon mixtures of Hoerold include those that meet Claim 12. (see also ¶[0031])
The glass fibers read over Component B of Claim 1 and Claim 13.
The DEPAL reads over Component C of Claim 1 and Claim 2 as aluminum will give m and n = 3.
Bauer ‘404 in ¶[0379] teaches Melapur 200/70 has a degree of condensation of 108 which makes Melapur 200/70 read over Component F of Claim 1.
The PHOPHAL reads over Component H of Claims 5 and 6. The amount of PHOPHAL (Component C of Hoerold) is taught as 2-10 % by weight (of the composition) which reads over the amount recited by Claim 6.
As above, Hoerold teaches carbon black as a pigment in ¶[0081] but does not exemplify such a colorant in a composition.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hoerold by added carbon black as a pigment/colorant because Hoerold teaches carbon black as a pigment / colorant in ¶[0081].
This carbon black reads over the Component G of Claim 1 and Claims 17 -18.
The Comparative Index Tracking (CTI), UL94 V-0 flame retardancy, and glow wire flammability recited by Claims 7-9 are read over by Hoerold’s teaching of these limitations in ¶[0026], ¶[0027] and ¶[0028].
Stabilizers and other processing aids are taught by Hoerold in ¶[0053] and also exemplified in an apparent manner.  These reads over Claim 19.
Molded parts of the compositions reads over the parts of Claim 20 and also the electrical uses as evidenced by Hoerold’s desire for certain glow wire flammability and Comparative 
The difference between the claimed composition and Hoerold’s teachings is the lack of disclosure of the recited Component D (representative: aluminum ethylbutylphosphinate) and Component E (aluminum ethylphosphonate).
Bauer, working in the field of flame retardant polyamide compositions such as Applicant and Hoerold, teaches dialkylphosphinic salts, such as the DEPAL exemplified by Hoerold, typically have telomeric products and residual solvent that cause degradation of the surrounding plastic (in particular polymer degradation).  Bauer’s process in U.S. 7,420,007 produces dialkylphosphinic salts which have low levels of residual solvent and telomeric products which are suggested to cause lower levels of the above degradation when incorporated into plastics.  (Column 1 lines 20-26).  Nylon 6 and Nylon 6,6 are suggested by Bauer as suitable plastics (Column 4 lines 15-25 for instance).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hoerold by using the dialkylphosphinic salts made via the process of Bauer as discussed above for the advantage of using dialkylphosphinic salts which contain low levels of residual solvent and telomeric products which in turn will result in a particularly low level of degradation of the plastic (nylon) as taught by Bauer.  
One of ordinary skill in the art would have been motivated to choose the exemplified (ethyl/aluminum) versions, such as the Example 4 of Bauer, of the dialkylphosphinic salts of Bauer in the above modification because they are exemplified by Bauer and Hoerold also exemplifies the ethyl / aluminum version (DEPAL).

Therefore, one of ordinary skill in the art would have been motivated to add DEPAL, aluminum salt of ethylbutylphosphinic acid and aluminum ethylphosphonate which reads over Component D and Component E of Claim 1 and also Claim 2, in particular on with 96.5 mol % DEPAL, 2.7 mol% of aluminum salt of ethylbutylphosphinic acid and 0.8 mol% of aluminum ethylphosphonate because it is exemplified in Example 4.
Regarding the amounts recited by Claim 1 and Claim 4, the exemplified amounts of polyamide (A), glass fibers (B), DEPAL (C), and melamine polyphosphate (MPP; (F)) read over the claimed amounts of said components in Claims 3-4.  Hoerold does not teach the amount of aluminum salt of ethylbutylphosphinic acid and aluminum ethylphosphonate.  However, as Hoerold uses DEPAL and the DEPAL/ aluminum salt of ethylbutylphosphinic acid and aluminum ethylphosphonate is substituted for the DEPAL exemplified and is exemplified in similar amounts (12 wt% in the as-filed specification vs. 12-17 wt% exemplified in Hoerold), considering the minor amounts of aluminum salt of ethylbutylphosphinic acid and aluminum ethylphosphonate via their mol % and the claimed ranges of Components C, D and E, one of ordinary skill in the art is reasonably suggested that the amounts of D and E as claimed must be overlapped by the molar amounts of aluminum salt of ethylbutylphosphinic acid and aluminum ethylphosphonate when a more rigorous calculation is performed. The reads over these ranges of Claims 1 and 4.

Regarding Claim 14, Hoerold teaches the DEPAL is in particulate form with an average particle size of 0.2 to 100 microns.  One of ordinary skill in the art is reasonably suggested the average particle size is equivalent to median particle size d50 as average and median are considered synonymous.  One of ordinary skill in the art would, therefore, expect the motivated replacement DEPAL and aluminum salt of ethylbutylphosphinic acid and aluminum ethylphosphonate mixture to also have be in particulate form and have particle sizes of each component or together in the range of 0.2 to 100 microns.  The Melapur 200/70 is taught by Bauer ‘404 to have a d50 of less than 10 microns which overlaps the recited range.
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoerold (U.S.20160009918) in view of Bauer (U.S. 7,420,007) and Bauer ‘404 (U.S. 20060226404) in further view of Kersjes (U.S. 20010005745).

Melapur 200/70 is taught to have a degree of condensation of 108 which is outside the claimed range.  Hoerold does not teach or suggest anything about the melamine polyphosphates other than that they can be used. ¶[0065]
Kersjes (which is also published as WO2000/002869 used by Applicant) teaches melamine polyphosphates which have number average degree of condensation above 20 and in particular above 40 with the upper limit of 200 ¶[0006] which overcome the known disadvantages in other melamine polyphosphates used in nylons such as adversely affected the mechanical properties such as impact strength, tensile strength and breaking strength. (¶[0005] and ¶[0006].  Kersjes also suggests the melamine polyphosphate of the invention are more thermally stable at nylon processing temperatures via the teachings of ¶[0005] and ¶[0006].
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hoerold using the melamine polyphosphate made by the process of Kersjes for the advantage of using melamine polyphosphates that are better suited to be nylon processing and do not have the disadvantages of reducing the impact strength, tensile strength and breaking strength of the compositions as taught by Kersjes.  As evidence by Bauer ‘404 Melapur 200/70 is such as melamine polyphosphate but Hoerold is not limited to using that specific melamine polyphosphate.  In particular, Kersjes teaches the degree of condensation can be varied from 20 to 200 and as such one of ordinary skill in the art would have been motivated to choose melamine polyphosphates with degrees of condensation in the range of 20 to 200 when practicing the invention of Hoerold when choosing other melamine polyphophaste because Kersjes teaches such a range of degrees of condensation in compounds similar to that of Melapur 200/70 for the above described advantages. 
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hoerold (U.S.20160009918) in view of Bauer (U.S. 7,420,007) and Bauer ‘404 (U.S. 20060226404) as evidenced by BASF Aerospace Materials – Melapur.
Hoerold is applied as above.
The breakdown temperature of Melapur 200/70 is not taught or suggested by any of the above reference.
BASF Aerospace Materials – Melapur teaches the thermogravimetric analysis (TGA) weight loss of Melapur 200/70 is 1% at 355 oC well above the 320 oC limit of Claim 16.  Therefore, based on this evidence, one of ordinary skill in the art is reasonably suggested that when tested appropriately Melapur 200/70 must have a breakdown temperature in the recited range of Claim 16 which reads over the claim.

For all the above rejections with overlapping ranges, absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
In general as multiple §103s are made in this action, If Applicant intends to argue there is criticality which gives an unexpected result to the compositions in light of the teachings of the prior art, Applicant is reminded such arguments to unexpected results can only be properly considered when all the factors in MPEP §716.02 are properly taken into account.  Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant’s showing of allegedly unexpected results must satisfy ALL of these requirements.  Additionally, MPEP §716.01(b) states a “nexus” between the claimed invention and the evidence of secondary considerations, such as unexpected results, must be present.  The burden rests with Applicant to establish results are unexpected and significant. (MPEP §716.02(b)).
	Applicant’s examples have been analyzed to compare against the prior art.  The closest prior art is Hoerold U.S. 20160009918.  While Applicant presents multiple comparative examples, Hoerold is the closest prior art.  In terms of Applicant’s examples, the compositions of Hoerold are A (Nylon), B (Glass Fibers), FM5 (DEPAL) (C), FM7 (PHOPAL) (H) and FM8 (MPP) (F) as added as a synergist.  There is no comparative example with such a combination.   In other words, the exemplified composition of Hoerold is A, B, C, H.  MPP (F – FM8) is not exemplified by Hoerold with C and H (DEPAL and PHOPAL).  The only comparative examples of Applicant without MPP (F-FM8) are C2A and C2B.  These comparative examples also do not have PHOPAL in them rendering them not as close as Hoerold as Hoerold does already use PHOPAL.  The black colorant component does not reasonably seem to have a measured effect 
Response to Arguments
	Applicant’s claim amendments and remarks filed March 18, 2022 have been fully considered but are not sufficient to overcome the prior art rejections of record.   The §112 rejection to Claim 6 has been added as there is an additional “especially” that still renders the claim indefinite.  Applicant has placed the previous scope of Claim 3 into Claim 1.  The rejection of record has been updated to reflect this change maintain the rejections of the amounts of Claim 1 with the further limited Claim 4 amounts as the rejection was previously laid out.
	Applicant’s remarks filed March 18, 2022 have been fully considered but are not persuasive.  Applicant makes some remarks to the amounts of recited by the claims rejected using improper hindsight.  This remarks are not persuasive because it is entirely unclear what is improper hindsight in the rejection of record with respect to these components.  Applicant has pointed to no part of the rejection that is based on only their disclosure.  The amounts rejected come from the prior art or logically follow from said prior art.  Simply because the prior art does not explicitly state an amount in one reference or any reference does not necessarily render the amount only rejected using hindsight.  Hoerold specifically teaches one can add colorants (black 
	Applicant’s remarks regarding the use of Melapur (MPP) and DEPAL in the remarks of March 18, 2022 expand on the remarks filed July 29, 2021 and continue to be non-persuasive.  The response to Applicant’s remarks filed July 29, 2021 has been maintained below and added to reflect the new citations by Applicant.   Applicant argues that one of ordinary skill in the art would not added melamine polyphosphate (Melapur 200/70 or other derived melamine compound) because this compound is used in comparative example only.  This argument is not persuasive.  Hoerold specifically teaches other synergists such as meleamine polyphosphate may be added in addition to the other polyphosphates in ¶[0065].  There is no comparison made by Hoerold which suggests that aluminum salt of polyphosphorous acid and melamine polyphosphate may not be used together to overcome this suggestion by Hoerold in ¶[0065].  The comparisons are simply comparing to the use of melamine polyphosphate on its own versus aluminium salt of phosphorous acid. Since to practice the invention of Hoerold one must use aluminum salt of phosphorous acid such a metal salt must be present.  This leads one of ordinary skill in the art in light of the teaching of ¶[0065] of melamine polyphosphate as a flame retardant synergist to just use the exemplified melamine polyphosphate for its intended purpose as synergist with aluminum salt of phosphorous acid as it is already exemplified and taught for this purpose (¶[0065]).
	Further, the remarks filed March 18, 2022, Applicant cites ¶[0142], ¶[0145], ¶[0146] of Hoerold as evidence one of ordinary skill in the art would not add a melamine type compound such as MPP used by Hoerold.  These citation are disingenuous readings of the examples of Hoerold.  As stated above, Hoerold specifically teaches in ¶[0065] other synergists such as WITHOUT  PHOPAL but to practice Hoerold one MUST use PHOPAL. (emphasis added) Clearly one of ordinary skill in the art would be able to reconcile this difference with the teachings of ¶[0065] to understand that MPP with PHOPAL and DEPAL would not have the same expected result as MPP and DEPAL without PHOPAL.    Each one of these citations is compromised in providing evidence supporting Applicant’s remarks because they are specifically written from the perspective of not having PHOPAL in the comparative examples.  Therefore, as one must use PHOPAL in practicing Hoerold along with the teaching that MPP can be used as another synergists, one of ordinary skill in the art is left with no indication that the use of MPP and DEPAL along with PHOPAL as put forth in the rejection of record would leads to the non-optimal effects notices by Hoerold in ¶[0142], ¶[0145] and ¶[0146] would happen with compositions that comprise DEPAL, MPP and also the required PHOPAL.  There are no comparative examples which suggest DEPAL, PHOPAL and MPP would have the same non-preferred effects noticed by Hoerold in these sections.  As such, these remarks are not persuasive. 
	Applicant’s remarks to unexpected results have been fully considered but are not persuasive.  The analysis of Hoerold and Applicant’s results have been updated to reflect Applicant’s arguments and to more clearly point out why Hoerold is the closest prior art.  While Applicant presents multiple comparative examples, Hoerold is the closest prior art.  In terms of which are Hoerold’s comparative compositions. (emphasis added).  Therefore, as Hoerold is in pursuit of improving on their comparatives, Hoerold is still the closest prior art.  Hoerold is  drawn to the CTI being 600 or more which renders Applicant’s argument to unexpected results of having 600 or more.  Additionally, there is no evidence to suggest the afterflame time is a unexpectedly better compared to Hoerold as the only example of Applicant which has PHOPAL has a much lower afterflame time.  Such a limitation is not found in the claims at present.  However if such as limitation were to be added or was previously presented, the evidence of record would reasonable suggest the compositions of Hoerold must have reduced afterflame time when tested because all the examples of Applicant which posses PHOPAL have a reduced afterflame time compared to those without PHOPAL
In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011)..
The black colorant component does not reasonably seem to have a measured effect on any of the properties.  In other words, the type or amount of black colorant does not appear to affect what Applicant considers the inventive results as the discussion is based on amounts and types of components A-F and H or lack of any of these components.  
Additionally, and perhaps most importantly, Hoerold teaches all three relevant parameters (CTI, GWFI and UL94 V-0 and the ranges claimed by Applicant) for the compositions and is drawn to compositions with less discoloration (Color being a tested parameter).   This further cements Hoerold as the closest prior art in that the effects Applicant is arguing are specifically taught by Hoerold regardless of Applicants use of PHOPAL or not in the comparisons or claimed or not by Applicant.  The additional references used such as Bauer and Kersjes are drawn to less deterioration of the polymer composition in processing which logically follows to provide less discoloration.  As such, the evidence of record does not support Applicant’s argument that the demonstration is truly unexpected.  Applicant presents no remarks to this final requirement for overcoming an obviousness rejection based on unexpected results.
	For the above reasons, the rejections are maintained and the Examiner strongly reminds Applicant to their right to appeal this decision. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/            Primary Examiner, Art Unit 1766